Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  The claim numbers need amended as shown below: [ ] indicates deletion and underline indicates amend as

1. (Currently Amended)
	[1] 2. (Original)...

	[2] 3. (Previously Presented)

	[3] 4. (Previously Presented)

	[4] 5. (Previously Presented)

	[5] 6. (Previously Presented)

	[6] 7. (Original)

	[7] 8. (Previously Presented)

	[8] 9. (Previously Presented)

10. (cancelled).

	[10] 11. (Previously Presented)

	[11] 12. (Previously Presented)

	[12] 13. (Original)

	[13] 14. (Previously Presented)

	[14] 15. (Previously Presented)

	[15] 16. (Original)

	[16] 17. (Previously Presented)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts on record, Morgan et al (US 2014/0060717), Kaji (US 2016/0159160 A1), Woudstra (US 2019/0160882 A1), fail to properly disclose or suggest each of the one or more split bridges comprise a pair of mirrored projections extending from a pair of opposing sides of the groove defining the groove width, wherein the top side for each projection extends substantially along the same non-linear path so that the top side of each projection is in phase, where the non-linear path is an alternating path in the groove depth direction, and where the top side of each projection is spaced apart from the outer, ground engaging side by substantially the same variable distance as each top side extends along the non-linear path. Claims 2-9 and 11-17 depend on claim 1 and indirectly/directly include all the limitations of  claim 1, and hence are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743